Electronically Filed
                                                        Supreme Court
                                                        SCWC-14-0000531
                                                        05-JUL-2017
                                                        01:26 PM


                          SCWC-14-0000531

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          DAVID PREBLE,
                Petitioner/Petitioner-Appellant,

                                vs.

                       STATE OF HAWAI#I,
                Respondent/Respondent-Appellee.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
    (CAAP-14-0000531; S.P.P. NO. 11-1-0054; CR. NO. 99-2362)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Petitioner-Appellant David Preble’s
application for writ of certiorari filed on May 25, 2017, is
hereby accepted.
          IT IS FURTHER ORDERED that no oral argument will be
heard in this case. Any party may, within ten days and pursuant
to Rule 34(c) of the Hawai#i Rules of Appellate Procedure, move
for retention of oral argument.
          DATED: Honolulu, Hawai#i, July 5, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson